NUMBER 13-19-00497-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


EDUARDO TREVINO,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 144th District Court
                          of Bexar County, Texas.


                        MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Perkes
                Memorandum Opinion by Justice Benavides

         Appellant, Eduardo Trevino, attempts a second appeal of his April 12, 2000

conviction for attempted kidnapping in cause number 99-CR-4085.        His appeal was

transferred to this Court from the Fourth Court of Appeals by order of the Texas Supreme

Court.    See TEX. GOV'T CODE ANN. § 22.220(a) (delineating the jurisdiction of

appellate courts); TEX.GOV'T CODE ANN. § 73.001 (granting the supreme court the
authority to transfer cases from one court of appeals to another at any time that there is

“good cause” for the transfer). The appellant requested the appeal be retransferred back

to the Fourth Court of Appeals and the Texas Supreme Court denied the request on

November 5, 2019 by Misc. Docket No. 19-9103.

       The Fourth Court of Appeals issued a memorandum opinion and judgment on

November 8, 2000, regarding trial court cause number 99-CR-4085 in cause number 04-

00-00298-CR.1 On August 14, 2019, the Fourth Court of Appeals dismissed appellant’s

petition for writ of mandamus as moot in cause number 04-19-00482-CR.

       Appellant’s notice of appeal “seeks to appeal the adverse decision of said court”

and appellant has filed a motion to extend the appellate deadline. On October 30, 2019,

the Clerk of this Court notified appellant that it appeared the Court did not have jurisdiction

and requested correction of this defect within ten days or the appeal would be dismissed.

Appellant has filed a brief, a response stating he believes we have jurisdiction, and a

motion for leave to file amended brief.

       This Court lacks jurisdiction to consider an appeal from the Fourth Court of

Appeal’s dismissal of a writ of mandamus and lacks jurisdiction to consider a second

appeal from appellant’s final conviction. The exclusive post-conviction remedy in final

felony convictions in Texas courts is through a writ of habeas corpus pursuant to Texas

Code of Criminal Procedure 11.07. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (providing

that “[a]fter conviction, the procedure outlined in this Act shall be exclusive and any other




       1
           The opinion affirmed the trial court’s judgment.

                                                      2
proceeding shall be void and of no force and effect in discharging the prisoner”); Ater v.

Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991).

       Accordingly, this appeal is DISMISSED for lack of jurisdiction. See TEX. R. APP.

43.2(f). Appellant’s motion to extend the appellate deadline is DENIED and any pending

motions are dismissed as moot.

                                                              GINA M. BENAVIDES,
                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of November, 2019.




                                            3